[Cite as Golden Goose Properties, L.L.C. v. Leizman, 2013-Ohio-5438.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA



                              JOURNAL ENTRY AND OPINION
                                       No. 99937



                GOLDEN GOOSE PROPERTIES, L.L.C.
                                                          PLAINTIFF-APPELLEE

                                                    vs.

                    DANIEL J. LEIZMAN, M.D., ET AL.
                                                          DEFENDANT-APPELLANT




                                           JUDGMENT:
                                            DISMISSED


                                     Civil Appeal from the
                            Cuyahoga County Court of Common Pleas
                             Case Nos. CV-688377 and CV-688375


        BEFORE: E.T. Gallagher, J., Boyle, P.J., and McCormack, J.

        RELEASED AND JOURNALIZED: December 12, 2013
ATTORNEYS FOR APPELLANT

James B. Rosenthal
Joshua R. Cohen
Cohen, Rosenthal & Kramer
Hoyt Block Bldg., Suite 400
700 West St. Clair Avenue
Cleveland, Ohio 44113


ATTORNEYS FOR APPELLEES

For Edward H. Gabelman, M.D.

Jonathan F. Sobel
Kevin R. McMillan
Kabat, Mielziner & Sobel
30195 Chagrin Blvd., Suite 300
Pepper Pike, Ohio 44124


For Drs. Gabelman And Leizman, Inc.

Benjamin J. Ockner
Berns, Ockner & Greenberger
3733 Park East Drive, Suite 200
Beachwood, Ohio 44122


For Golden Goose Properties, L.L.C.

Phillip A. Ciano
Andrew S. Goldwasser
Amelia J. Leonard
Ciano & Goldwasser, L.L.P.
1610 Midland Building
101 Prospect Avenue, West
Cleveland, Ohio 44115
EILEEN T. GALLAGHER, J.:

       {¶1} This case came to be heard upon the accelerated calendar pursuant

to App.R. 11.1 and Loc.R. 11.1.

       {¶2} Defendant-appellant, Daniel J. Leizman M.D. (“Leizman”), appeals from a

judgment that distributed garnished funds to several parties, including plaintiff-appellee

Golden Goose Properties, L.L.C. (“Golden Goose”), and plaintiff-appellee Edward H.

Gabelman M.D. (“Gabelman”). Having determined that the trial court’s distribution

order is not a final, appeal order, we dismiss this appeal for lack of jurisdiction.

       {¶3} Gabelman and Leizman were 50/50 shareholders in a corporate medical

practice known as Drs. Gabelman and Leizman, Inc. (“GLI”). In 2007, GLI extended its

lease for medical office space in the Atrium Center. Shortly thereafter, Golden Goose

purchased the building and acquired GLI’s three-year lease.            In 2008, GLI ceased

operations, and Golden Goose filed suit against GLI in Cuyahoga C.P. No. CV-688375

for breach of the lease seeking damages in the amount of $446,540.99.

       {¶4} Gabelman also filed suit against GLI in Cuyahoga C.P. No. CV-688377 for

breach of contract and against Leizman for breach of fiduciary duty. Liezman filed a

counterclaim against Gabelman for breach of fiduciary duty and also filed a claim against

GLI for breach of contract. Both Gabelman and Leizman sought deferred compensation

from GLI pursuant to their employment contracts.                Case No. CV-688377 was

consolidated with CV-688375. In December 2008, the trial court determined that Golden

Goose, Gabelman, and Leizman had equal priority unsecured claims against GLI.
       {¶5} On March 11, 2011, the trial court awarded judgment in favor of Gabelman

and against GLI in the amount of $373,885.19 on his contract claim. It also awarded

Leizman judgment against GLI in the amount of $9,800 on his contract claim. Golden

Goose later obtained a judgment against GLI in the amount of $446,540 on its breach of

lease claim. GLI did not hold enough assets to satisfy all these judgments.

       {¶6} Golden Goose subsequently garnished $216,000 from GLI’s account at

Huntington National Bank, and Huntington transferred the funds to the clerk of the

Cleveland Municipal Court.       Golden Goose later moved the court for an order to

distribute the garnished funds among Golden Goose, Gabelman, and Leizman.

Gabelman submitted a different proposed distribution that included two other individuals.

 Leizman objected to both proposed distributions, arguing that it was based on the court’s

non-final determination that he was only entitled to $9,800 on his contract claim against

GLI. The trial court overruled Leizman’s objection and ordered the distribution. The

common pleas court’s order states, in its entirety:

       The court orders the following distributions:

       To CPA Michael Levine, $4,825

       To Plaintiff Golden Goose, $70,840

       To Plaintiff Gabelman, $137,240

       To Defendant Leizman, $2,920

       {¶7} It is undisputed that Golden Goose garnished $216,000 from GLI in

execution of its judgment against it for breach of the lease. According to the parties’
briefs, the funds are presently on deposit with the Cleveland Municipal Court. However,

it is not clear on the face of the judgment who is obligated to make the distributions

described therein. A judgment entry that requires the parties to refer to other documents

does not constitute a final appealable order. Stumph Rd. Properties Co. v. Vargo, 8th Dist.

Cuyahoga No. 89811, 2008-Ohio-1830, ¶ 13.

       {¶8} In this case, the court’s distribution order requires the parties to refer to the

court’s March 11, 2011 judgment, in which the court determined the damages Gabelman

and Leizman were entitled to under their employment contract with GLI. The parties

would also have to refer to the final judgment Golden Goose obtained against GLI in the

amount of $446,540 for breach of lease. In other words, without referring to other

judgment entries in the record, the parties cannot determine their respective rights and

obligations.   Who is obligated to pay the amounts listed in the distribution order?

Thus, the court’s distribution order dated May 23, 2013, is not a final appealable order.

       {¶9} Accordingly, we dismiss this appeal for lack of jurisdiction.

       It is ordered that appellee recover from appellant costs herein taxed.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



EILEEN T. GALLAGHER, JUDGE

MARY J. BOYLE, P.J., and
TIM McCORMACK, J., CONCUR